Case 1:20-cv-08170-AT Document 17 Filed 11/ O Pagelo

OVED & OVED,, DOCUMENT

ATTORNEYS ELECTRONICALLY FILED

  

DOC#:
November 11, 2020 DATE FILED: 11/17/2020

VA ECF

Hon. Analisa Torres

United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: Sensio, Inc. v. Kuhnreich, et al.

Case No. 20-cv-08170 (AT)

Dear Judge Torres:

This law firm has recently been retained to represent Defendants Bryna Kuhnreich and
Dimitri Paraskevopoulos in the above-captioned action. We write pursuant to Rule LC. of the
Court’s Individual Rules to respectfully request an approximately 30-day adjournment of the initial
pretrial conference scheduled for December 1, 2020. Plaintiffs counsel consents to this request.

Defendants’ response to the Complaint is presently due on December 16, 2020. In the
meantime, we are still getting up to speed on the case and analyzing a variety of threshold legal
issues which may have a significant bearing on how this dispute should proceed. As such, we
believe it only practicable to address the Court for an initial pretrial conference after Defendants’
response to the Complaint is filed. Accordingly, Defendants respectfully request that this Court
adjourn the initial pretrial conference to a date and time convenient to the Court during the first
week of January 2021.

There have been no prior requests for an adjournment of the initial pretrial conference and
this request will affect no other deadlines in the case.

We thank the Court for its time and attention to this matter.

Respectfully submitted,

/s/ Andrew J. Urgenson

Andrew J. Urgenson

GRANTED in part, DENIED in part. The initial pretrial conference scheduled
for December 1, 2020, is ADJOURNED to December 17, 2020, at 11:00 a.m.
By December 10, 2020, the parties shall file their joint letter and proposed
case management plan.

SO ORDERED. O-

Dated: November 17, 2020 ANALISA TORRES
New York, New York United States District Judge

 
